Citation Nr: 0818653	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for an intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from  February 1974 to 
February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 40 percent rating for the low 
back disorder, effective December 2004.  She continued her 
appeal for an even higher rating.  The veteran also appealed 
the effective date of the increase, which is discussed below.

The veteran requested RO and Travel Board hearings.  An 
August 2006 RO letter informed her the Travel Board was 
scheduled for September 28, 2006.  The claims file reflects 
no evidence of the letter having been returned to VA by the 
U.S. Postal Service as undeliverable.  The veteran failed to 
appear for her scheduled hearing, and the claims file 
reflects no evidence of her having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2007).  Her local 
hearing was duly scheduled by the RO but, in an April 2004 
statement (VA Form 21-4148), she withdrew her request for the 
local hearing.

In July 2007, the Board allowed an earlier effective date for 
the 40 percent rating.  That decision is final, and is no 
longer in appellate status.  The Board also remanded the 
increased rating appeal to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
AMC/RO completed the additional development as directed, 
continued the 40 percent rating, and returned the case to the 
Board for further appellate review.

As noted in the Board's July 2007 decision, the record raises 
the issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  This issue, however, remains undeveloped for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The veteran's intervertebral disc syndrome is not manifested 
by objective competent evidence of chronic neurological 
symptomatology.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 40 
percent for intervertebral disc syndrome.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, such as a specific 
measurement or test result, the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

A December 2003 pre-decision RO letter informed the veteran 
of VA's duty to assist her with her claim and general 
guidance on how VA's and her responsibility would be 
apportioned.  An August 2007 AMC letter notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim, what part of that evidence is to be 
provided by her, what part VA will attempt to obtain, the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  

While the AMC letter did not include the specific rating 
criteria applicable to the veteran's claim, in light of the 
veteran's previous receipt of the rating decision, the 
Statement of the Case, and the May 2005 Supplemental 
Statement of the Case, all of which informed her of the 
reasons for the decision and the rating criteria applied to 
her disability, the Board finds a reasonable person would 
have been aware of the rating criteria.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, following 
issuance of the August 2007 letter, the claim was 
readjudicated in the January 2008 Supplemental Statement of 
the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  As a result, any timing-of-notice error was cured 
and rendered harmless.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, she was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  VA has also fulfilled its duty 
to assist the veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  In sum, there is no evidence 
of any VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a December 1996 rating decision granted service 
connection for the low back disorder, effective October 1996.  
While a July 2007 appellate brief from the representative 
argues for application of the spine rating criteria in effect 
prior to September 2003, the veteran's current claim for an 
increased rating was received by the RO in December 2003, 
i.e., after the September 26, 2003, effective date for the 
current spine rating criteria.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  Thus, only the current criteria are 
applicable to the veteran's claim.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine, require intervertebral 
disc syndrome to be rated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

The probative medical evidence demonstrates that there has 
been no incapacitating episodes as defined by the rating 
criteria, i.e., no physician has ordered bed rest for the 
appellant due to the disorder at issue.  As set forth below, 
the probative evidence of record also shows no chronic 
radiculopathy.  Thus, there is no basis for a separate rating 
for her neurological component.  38 C.F.R. § 4.7. 

A November 2002 VA examination report noted the veteran's low 
back likely was manifested by degenerative disc disease with 
radiculopathy.  A December 2004 VA examination report 
diagnosed degenerative disc disease with an intervertebral 
disc syndrome.  The Board remanded the appeal in 2007 for an 
examination to assess the severity of the neurological 
manifestations of the veteran's low back disorder.

The veteran's current rating for her back disability is 40 
percent.  The only basis for a higher rating based on 
limitation of motion is if her back is manifested by 
ankylosis.  See 38 C.F.R. § 4.71a.  Ankylosis is the fixation 
of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  As the 
veteran demonstrates at least some motion in each plane of 
lumbar motion, there is absolutely no evidence of ankylosis 
in any segment of her lumbar spine.  As the veteran's lumbar 
disorder is already rated at the maximum scheduler rating of 
40 percent for orthopedic manifestations, the Board will 
primarily address the neurological facet of the disability.

The examination reports note the veteran's complaints of back 
pain which radiated into the back of her thighs.  The 
November 2002 examination report note the veteran's report of 
radiating pain to her knees, but with no significant loss of 
strength or sensation.  Physical examination revealed 5/5 
strength, normal sensation, and 2+ and symmetrical lower 
extremity deep tendon reflexes.  Straight leg raising was 
negative bilaterally.  The December 2003 examination report 
records her claim that she experienced flare-ups of her 
symptoms.

In December 2003, the examination report noted the absence of 
any prescribed bed rest during the prior year.  The veteran 
denied any bladder or bowel involvement.  Physical 
examination revealed the appellant's claim of a posterior 
thigh-pulling sensation on straight leg raising while seated.  
The examiner noted complaints of severe acute pain 
bilaterally on straight leg raising to 20 degrees while 
supine.  Motor strength was 5/5 throughout the lower 
extremities.  Deep tendon reflexes were 1+, and sensation was 
normal throughout.

As noted earlier, the Board must consider evidence of 
exacerbated symptomatology throughout the appeal period.  
Hart.  At first blush, it appears that the veteran 
approximated active radiculopathy and a compensable rating-
at least for a brief spell during this appeal period.  
Substantively, however, the preponderance of the evidence is 
overwhelmingly against the claim.

The January 2004 general examination report notes tendon 
reflexes were universally hypoactive equally in knees and 
ankles bilaterally.  There were complaints of low back pain 
at about 60 degrees on straight leg raising while sitting.  
She refused, however, to do straight leg raising while supine 
due to expectation of pain on elevation of her legs.  The 
examiner noted that inconsistent straight leg raising results 
in sitting and supine positions was a non-physiologic 
finding.  Indeed, examination of the back revealed normal 
findings with significant clinical indicators of symptom 
exaggeration.

In 2004, the veteran received epidural steroid injections for 
symptom relief.  Examinations prior to those injections noted 
subjective complaints of paresthesias along the back of the 
right lower extremity.  In September 2004, deep tendon 
reflexes were decreased bilaterally, but significantly on the 
right, strength was decreased bilaterally.  Sensation was 
within normal limits, and the examiner noted the veteran 
exerted minimal effort.  Prior to the October 2004 injection, 
the examiner noted reflexes were difficult to elicit, but 
lower extremity strength was 5/5 bilaterally, and sensation 
was intact.  She was afforded another examination in December 
2004.

The December 2004 examination report notes the examiner's 
review of the claims file.  The veteran reportedly complained 
that she had constant daily pain which radiated down the 
posterior of right leg to her ankle, with right lower 
extremity numbness and weakness to the calf.  She denied any 
bowel or bladder involvement.  The examiner noted positive 
straight leg raising on the right while sitting, but he was 
able to raise her leg all the way up while she was supine.  
The veteran gave very verbal complaints of positive straight 
leg raising bilaterally at 10 degrees, but the examiner noted 
that, throughout all of her complaints, the veteran's pulse 
rate did not go up, and she did not appear to break a sweat.  
Notably, sensation was normal, and there was no evidence of 
lower extremity atrophy.

The December 2004 examiner noted a July 2004 lumbar spine MRI 
showed a broad-based left predominant disc bulge at L4-5, 
with bilateral lateral recess stenosis, left greater than 
right, with potential of impingement of the bilateral 
transiting L5 nerve roots.  There also was a mild bulge at 
L5-S1.  The diagnosis included intervertebral disc syndrome 
with stenosis.  

The December 2007 examination report notes the examiner's 
comprehensive review of the claims file and the veteran's 
complaints of constant low back pain daily that radiated into 
both lower extremities with numbness.  She continued to deny 
any bowel or bladder involvement.  She took Tramadol and 
Naprosyn for relief of her symptoms.  The examiner noted 
there had been no physician-directed bed rest, and the 
veteran denied any flare-ups.  As was the case at all her 
prior examinations, the veteran presented ambulating with the 
aid of a cane, and she walked with a limp.

The examiner noted that, prior to the veteran entering the 
examination room, her pulse rate was 76.  After completion of 
lateral bending, she refused to do further  range of motion 
testing, because of anticipation of pain.  The examiner noted 
that, at the beginning of the examination and at the height 
of her claimed pain from range of motion testing, her pulse 
rate was still 76.  Straight leg raising was negative 
bilaterally, lower extremity sensation was normal, and lower 
extremity motor strength was 5/5, with significant 
encouragement.  The examiner noted that an April 2007 MRI 
showed degenerative disease of the lumbar spine, worse at L4-
5, with possible nerve root impingement bilaterally.  
Electromyographs of the lower extremities were ordered by the 
examiner to try and determine if the veteran actually had 
radiculopathy.  Interestingly, following the examination and 
review of the claims file, the examiner noted that even if 
the electromyograph revealed radiculopathy, and even if was 
secondary to the veteran's degenerative disc disease, he/she 
could not, in good conscience, opine it is service connected, 
as a review of the claims file revealed no evidence that it 
would be related to active service.

The December 2007 electromyographic study revealed normal 
findings with no electrodiagnostic evidence of sensory or 
motor peripheral neuropathy secondary to bilateral 
lumbosacral radiculopathy at L4, L5, and S1.  In an addendum 
to the report, the examiner noted the results of the 
electromyography.

In sum, the probative medical evidence of record 
preponderates against finding objective clinical findings of 
lumbar radiculopathy to confirm the veteran's subjective 
complaints of radiating pain to the lower extremities.  
Further, to the extent that her outpatient treatment records 
show decreased reflexes and weakness, objective clinical 
findings revealed no decrease in sensation, motor strength, 
or atrophy.  Thus, the probative medical evidence of record 
preponderates against a separate rating for the chronic 
neurological manifestations of the veteran's intervertebral 
disc syndrome.  In the absence of a diagnosis of lumbar 
radiculopathy, the veteran's low back disorder more nearly 
approximates the current 40 percent rating.  38 C.F.R. § 4.1, 
4.7, 4.71a, Diagnostic Code 5243.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

The benefit sought on appeal is denied.


ORDER

Entitlement to a rating higher than 40 percent for an 
intervertebral disc syndrome is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


